Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 2/12/2020.
Claims 1-22 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4, 7, 9, 10, 11, 16, 17, 19, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over IIDA (U.S Publication No. 2017/0116738) in view of LIU et al. (U.S. Publication No. 2020/0242792) (hereafter, "LIU") . 
Regarding claim 1, IIDA teaches a method for calculating a position of an object, comprising ([0008] The three-dimensional shape measurement device with the above structure calculates, for each image, the coordinate of the object part): a first process to calculate a first position measurement value of a reference member ([0121] As shown in FIG. 3B, the three-dimensional shape measurement device 10 (more specifically, the mark registration unit 105) stores the coordinate position of each search mark 40 in the reference state as a reference position P0 (Xs, Ys, θs=0))of a measurement range of a three-dimensional measurement apparatus ([0159] Each search mark 40 is assumed to be constantly within the field of view when the workpiece as the measurement object moves within the screen and the entire measurement range can be measured) using a measurement result of the reference member measured by the three-dimensional measurement apparatus; and ([0120] FIG. 3A, the three-dimensional shape measurement device 10 sets a reference state in which the search marks 40 are aligned on the line laser light 60. The three-dimensional shape measurement device 10 uses the imaging device 30 to capture an image of the search marks 40 in the reference state, determines the coordinate position of each search mark 40 in a plane parallel to the stage 50, or specifically the coordinates (X, Y, θ) of each search mark 40) a second process to calculate a second position measurement value of the reference member ([0126] For the images shown in FIGS. 3C and 3D, the three-dimensional shape measurement device 10 (more specifically, the mark search unit 104) identifies the detection position Pn and other information (Xn, Yn, θn) of each search mark 40) and a position of the object in the depth direction using measurement results of the reference member and the object measured by the three-dimensional measurement apparatus ([0125] the three-dimensional shape measurement device 10 places the measurement object 70 on the stage 50, and starts measuring the 3D shape of the measurement object 70), wherein, in the second process, the position of the object is calculated ([0126] The profile position correction unit 107 then calculates, for each image, the position of the object part including the optical cutting line through an affine transformation using the detection position Pn and other information identified by the mark search unit 104) by correcting an error difference which varies according to the position of the object in the depth direction, using the first position measurement value and the second position measurement value of the reference member ([0127] the mark search unit 104 calculates the displacement of the stage 50 based on a deviation of the detection position Pn (Xn, Yn, θn) of each search mark 40 in X-direction and Y-direction from the reference position PO, and calculates a deviation angle in the angular direction based on the rotation angle θ; [0128] the range profile extraction unit 106 … calculates the height profile corresponding to one line from the images shown in FIGS. 3C and 3D. For the images including the detection position Pm and other information of each search mark 40 written as the coordinates (Xm, Ym, θm), for example, the height (Z coordinate) of the object part including the optical cutting line in each image is calculated based on the principle of triangulation (profile calculation process); [0129] FIG. 3E is a diagram showing an image of the profile (height information for the object part including the optical cutting line) corrected).
IIDA does not expressly teach in a depth direction. 
However, LIU teaches in a depth direction (FIG.1; [0009] The method for correcting errors of a depth camera caused by temperature variations may further comprise: calculating depth differences between depth values of each pixel in different depth images of the common field of view). 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method and device of IIDA to incorporate the step/system of obtaining a position in a depth direction by LIU. 
The suggestion/motivation for doing so would have been to improve the accuracy of a depth camera by correcting an error of depth camera due to temperature variation. ([0004] To resolve the problems in the existing technologies that the precision and accuracy of a depth camera are reduced due to the temperature, the present application provides a method and system for correcting an error of a depth camera caused by temperature variations). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine IIDA with LIU to obtain the invention as specified in claim 1.
Regarding claim 3, the combination of IIDA with LIU teaches all the limitations of claim 1 above. IIDA teaches wherein the second process further calculates a first position of the object in the depth direction using a measurement result of the object measured by the three-dimensional measurement apparatus ([0130] the mark search unit 104 detects the search mark 40 from each of the images of the measurement object 70 (images each including the search mark 40 and the part of the measurement object 70); [0084] The three-dimensional shape measurement device 10 analyzes the plurality of images obtained from the imaging device 30 to measure the 3D shape of the measurement object 70, such as the depth of recesses in the surface of the measurement object 70, the height of protrusions on the surface of the measurement object 70, and the positions of the recesses and protrusions); calculates a first correction value with respect to the first position of the object; and ([0086] The three-dimensional shape measurement device 10 with the above structure calculates, for each image, the coordinate of the object part including the optical cutting line using the search marks 40… combines the calculated coordinate with the height of the object part; [0092] The coordinate of the object part is then calculated based on the parallel displacement and/or the rotational displacement of the position of each search mark 40 from the reference position PO in each of the images) corrects the first position of the object using the first correction value and calculating a second position after correction as the position of the object ([0086] combines the calculated coordinate with the height of the object part, and generates data indicating the height of the measurement object 70 at each coordinate), wherein the first correction value includes a correction value difference which varies according to the position of the object in the depth direction ([0086] The three-dimensional shape measurement device 10 can thus calculate the position of the above object part ... and can generate data indicating the height of the measurement object 70 at each coordinate).
Regarding claim 4, the combination of IIDA with LIU teaches all the limitations of claim 3 above. IIDA teaches wherein the first correction value is calculated ([0086] the calculated coordinate with the height of the object part) using the first position measurement value ([0121] a reference position PO (Xs, Ys, θs=0)) and the second position measurement value ([0126] the detection position Pn and other information (Xn, Yn, θn) of each search mark 40) of the reference member ([0127] the mark search unit 104 calculates the displacement of the stage 50 based on a deviation of the detection position Pn (Xn, Yn, θn) of each search mark 40 in X-direction and Y-direction from the reference position PO, and calculates a deviation angle) and the first position of the object ([0130] the mark search unit 104 detects the search mark 40 from each of the images of the measurement object 70 (images each including the search mark 40 and the part of the measurement object 70).
Regarding claim 7, the combination of IIDA with LIU teaches all the limitations of claim 1 above. IIDA teaches using the first position measurement value ([0121] a reference position PO (Xs, Ys, θs=0)) and the second position measurement value ([0126] the detection position Pn and other information (Xn, Yn, θn) of each search mark 40) of the reference member ([0127] each search mark 40)
IIDA does not teach wherein the second process further: calculates a correction value with respect to a parameter of the three-dimensional measurement apparatus, and corrects the parameter using the correction value with respect to the parameter and calculating the position of the object in the depth direction using the parameter after correction and a measurement result of the object, wherein, the parameter changes the position of the object in the depth direction in a degree which varies according to the position of the object in the depth direction in a case where a value of the parameter changes.
However, LIU teaches wherein the second process further: calculates a correction value with respect to a parameter of the three-dimensional measurement apparatus ([0052] the depth computation processor matches the speckle image of the current target with the reference speckle image, calculates a deviation value d between a speckle (a pixel) in the current speckle image and a corresponding speckle (pixel) in the reference speckle image… d is a distance between the lens and the image sensor of the acquisition module 12, and is generally equal to the focal length of the lens. The lens herein may be a lens group, and b is the length of a baseline connecting the projection module 11 and the acquisition module 12; [0054] High heat may be generated in a process of acquiring the speckle image by the acquisition module in the depth camera… the change of the gap l between the lens and the image sensor caused by the temperature change is Δl and only the image sensor changes from a position on the plane 121 to a position on a plane 122) and corrects the parameter using the correction value with respect to the parameter and calculating the position of the object in the depth direction using the parameter after correction and a measurement result of the object ([0058] In an internal correction method, a calculation expression of a true depth value can be obtained
    PNG
    media_image1.png
    56
    202
    media_image1.png
    Greyscale
; [0061] a depth value change ΔZ can be calculated after the gap change Δl is obtained. The measured value can then be corrected according to the depth value change ΔZ; [0051] The light beam 15 is projected to a point Z of a target object 14) wherein, the parameter changes the position of the object in the depth direction in a degree which varies according to the position of the object in the depth direction in a case where a value of the parameter changes ([0061] a depth value change ΔZ can be calculated after the gap change Δl is obtained; [0056] Δd=Δl tanθ, where θ is an angle between an optical axis of the lens and a connecting line between the target and an optical center of the lens; [0055] a point on the current target should be imaged at the position on the plane 121, and is eventually imaged at the position on the plane 122 due to the temperature change).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method and device of IIDA to incorporate the step/system of calculating a correction value with respect to a parameter of the 3D measurement device, correcting LIU. 
The suggestion/motivation for doing so would have been to improve the accuracy of a depth camera by correcting an error of depth camera due to temperature variation. ([0004] To resolve the problems in the existing technologies that the precision and accuracy of a depth camera are reduced due to the temperature, the present application provides a method and system for correcting an error of a depth camera caused by temperature variations). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine IIDA with LIU to obtain the invention as specified in claim 7.
Regarding claim 9, the combination of IIDA with LIU teaches all the limitations of claim 7 above. IIDA teaches wherein the three-dimensional measurement apparatus performs measurement ([0081] As shown in FIG. 2, the three-dimensional shape measurement system 1 includes a three-dimensional shape measurement device 10, an illumination device 20, and an imaging device 30) using a first optical system configured to receive light from the object ( [0083] The imaging device 30 is a camera (two-dimensional camera) for capturing an image of an optical cutting line formed with the line laser light 60 on the surface of the measurement object 70. The imaging device 30 corresponds to the receiver unit 800 in the three-dimensional shape measurement system 2 known in the art) and a second optical system configured to receive light from the object or to illuminate the object with light, and ([0082] The illumination device 20 illuminates a measurement object 70 placed on a stage 50 with line laser light 60 (linear light). The illumination device 20 corresponds to the emitter unit 700 in the three-dimensional shape measurement system 2 known in the art)
IIDA does not teach wherein the parameter is a convergence angle or a base length between the first optical system and the second optical system. 
LIU teaches wherein the parameter is a convergence angle or a base length (FIG. 1; [0052] The reference speckle image is acquired by the acquisition module 12 after the projection module 11 projects a speckle image… d is a distance between the lens and the image sensor of the acquisition module 12, and is generally equal to the focal length of the lens; [0056] Δd=Δl tanθ, where θ is an angle between an optical axis of the lens and a connecting line between the target and an optical center of the lens) between the first optical system ([0052] the acquisition module 12) and the second optical system ([0052] the projection module 11).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method and device of IIDA to incorporate the step/system of using a convergence angle or a base length between the two different optical systems as of the parameter by LIU. 
The suggestion/motivation for doing so would have been to improve the accuracy of a depth camera by correcting an error of depth camera due to temperature variation. ([0004] To resolve the problems in the existing technologies that the precision and accuracy of a depth camera are reduced due to the temperature, the present application provides a method and system for correcting an error of a depth camera caused by temperature variations). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine IIDA with LIU to obtain the invention as specified in claim 9.
Regarding claim 10, the combination of IIDA with LIU teaches all the limitations of claim 7 above. LIU teaches wherein the three-dimensional measurement apparatus performs measurement using an image pickup element which receives light from the object (FIG. 1; [0051] The structured light depth camera generally includes a projection module 11, an acquisition module 12, and a depth computation processor... The acquisition module 12 is a near-infrared camera, and is used to acquire speckle images. The acquired speckle images are then transmitted to the depth computation processor. Depth computation is then performed on the acquired speckle image to output a depth image) and wherein the parameter is a position of the image pickup element (FIG. 1, element 12’s  position is known; [0024] 12 - acquisition module; [0052] d is a distance between the lens and the image sensor of the acquisition module 12... b is the length of a baseline connecting the projection module 11 and the acquisition module 12).
Regarding claim 11, the combination of IIDA with LIU teaches all the limitations of claim 7 above. LIU teaches wherein the three-dimensional measurement apparatus performs measurement using a projection optical system configured to project light onto the object (FIG. 1; [0051] The structured light depth camera generally includes a projection module 11, an acquisition module 12, and a depth computation processor... the projection module 11 is a near-infrared speckle projector, and is used to project a near-infrared speckle pattern into a target space… The projection module 11 projects a light beam 15) wherein the projection optical system includes a generation unit configured to generate pattern light to project, and ([0051] the projection module 11 is a near-infrared speckle projector, and is used to project a near-infrared speckle pattern into a target space) wherein the parameter is a position of the generation unit ((FIG. 1, element 11’s  position is known; [0023] 11 - projection module; [0052] b is the length of a baseline connecting the projection module 11 and the acquisition module 12)
Regarding claim 16, the combination of IIDA with LIU teaches all the limitations of claim 1 above. IIDA teaches wherein the reference member includes three marks or less (FIG. 6C, element 40c shows three marks; [0147] FIGS. 6A to 6C each show one or more example search marks 40 formed on the stage 50; [0148] The mark part 41 can be used as one or more search marks 40; [0122] As shown in FIGS. 3A to 3C, for example, when two search marks 40 (a five-pointed star and a four-pointed star) are used)
Regarding claim 17, the combination of IIDA with LIU teaches all the limitations of claim 1 above. IIDA teaches wherein the reference member includes three marks (FIG. 6C, element 40c shows three marks; [0147] FIGS. 6A to 6C each show one or more example search marks 40 formed on the stage 50; [0148] The mark part 41 can be used as one or more search marks 40).
With respect to claim 19, arguments analogous to those presented for claim 1, are applicable.
With respect to claim 20, arguments analogous to those presented for claim 1, are applicable.
	Regarding claim 21, the combination of IIDA with LIU teaches all the limitations of claim 20 above. IIDA teaches a system comprising: a three-dimensional measurement unit configured to measure an object ([0084] The three-dimensional shape measurement device 10 analyzes the plurality of images obtained from the imaging device 30 to measure the 3D shape of the measurement object 70); and the information processing apparatus which performs processing on data measured by the three-dimensional measurement unit ([0119] the processing performed by the three-dimensional shape measurement device 10 using the images obtained from the imaging device 30) and calculates a position of the object ([0097] The three-dimensional shape measurement system 1 with the above structure calculates, for each image obtained by the imaging device, the coordinate of the above object part including the optical cutting line using the search marks 40, combines the calculated coordinate with the height of the object part, and generates data indicating the height of the measurement object 70 at each coordinate. The three-dimensional shape measurement system 1 can thus calculate the position of the above object part).
IIDA does not expressly teach arithmetic. 
However, LIU teaches arithmetic ([0090] the errors can be corrected more accurately by using a least square method. A mathematical model of the correction method is, when m pixels in the common field of view of the two depth cameras… to solve the gap errors Δl1 and Δl2 caused by temperature changes of the two depth cameras).
IIDA to incorporate the step/system of using arithmetic processing by LIU. 
The suggestion/motivation for doing so would have been to improve the accuracy of a depth camera by correcting an error of depth camera due to temperature variation. ([0004] To resolve the problems in the existing technologies that the precision and accuracy of a depth camera are reduced due to the temperature, the present application provides a method and system for correcting an error of a depth camera caused by temperature variations). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine IIDA with LIU to obtain the invention as specified in claim 21.

Claim 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over IIDA (U.S Publication No. 2017/0116738) in view of LIU et al. (U.S. Publication No. 2020/0242792) (hereafter, "LIU") and further in view of KITAMURA (EP 3 279 606).
               Regarding claim 18, the combination of IIDA with LIU teaches all the limitations of claim 1 above. IIDA teaches the method comprising: calculating a position of an object ([0097] The three-dimensional shape measurement system 1 can thus calculate the position of the above object part).
The combination of IIDA and LIU does not teach a method for manufacturing an article; and manufacturing the article by performing processing on the object based on the calculated position. 
However, KITAMURA teaches a method for manufacturing an article; and manufacturing the article by performing processing on the object based on the calculated position ([0032] description is given regarding a control system equipped and used in a robot arm 300 (gripping apparatus) as in FIG. 7… the measurement apparatus 100 derives a position and an orientation of the target object 210… The control unit 310 controls the robot arm 300 by sending driving instructions to the robot arm 300 based on the information (result of measurement) of the position and orientation… it is possible that a product configured by a plurality of parts, for example, an electronic circuit board, a machine, or the like is manufactured by the target object 210 being assembled with other parts by the robot arm 300).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method and device of IIDA to incorporate the step/system of manufacturing an article by performing processing on the object based on the measured position by KITAMURA. 
               The suggestion/motivation for doing so would have been to improve the depth of focus of image capturing. ([0005] The present invention provides a technique that is advantageous at achieving good depth of focus and amount of light of a line-light projected on an object). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine IIDA with LIU and KITAMURA to obtain the invention as specified in claim 18.
              Regarding claim 22, the combination of IIDA with LIU and KITAMURA teaches all the limitations of claim 21 above. The combination of IIDA and LIU does not teach further comprising a robot configured to move the object. 
However, KITAMURA teaches further comprising a robot configured to move the object ([0032] The robot arm 300 holds the target object 210 by a distal end robot hand or the like (grip unit), and causes movement such as translation or rotation).
IIDA to incorporate the step/system of comprising a robot configured to move the object by KITAMURA. 
               The suggestion/motivation for doing so would have been to improve the depth of focus of image capturing. ([0005] The present invention provides a technique that is advantageous at achieving good depth of focus and amount of light of a line-light projected on an object). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine IIDA with LIU and KITAMURA to obtain the invention as specified in claim 22.

Allowable Subject Matter
Claims 2, 5, 6, 8 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHANG whose telephone number is (571)270-1277.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL C CHANG/Examiner, Art Unit 2669      
/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669